SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1145
CA 15-00548
PRESENT: SMITH, J.P., PERADOTTO, CARNI, WHALEN, AND DEJOSEPH, JJ.


CARRIANN RAY, PLAINTIFF-APPELLANT,

                      V                                             ORDER

ANNETTE FRANCHINI, INDIVIDUALLY AND AS DIRECTOR
OF HUMAN RESOURCES, NEW YORK STATE EDUCATION
DEPARTMENT, DEFENDANT-RESPONDENT.


O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (STEPHEN CIOTOLI OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

HINMAN STRAUB P.C., ALBANY (JOSEPH M. DOUGHERTY OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Bernadette T. Clark, J.), entered November 19,
2014. The order and judgment granted the motion of defendant to
dismiss the complaint and dismissed the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court (see Ingle v Glamore Motor Sales, 73 NY2d
183, 188-190).




Entered:    November 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court